DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.        Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.                                   Information Disclosure Statement
3.       The information disclosure statements (IDSs) submitted on 03/09/2022; 04/28/2021 and 03/03/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.                                                      Drawings
4.      The drawings submitted on 03/03/2020 are accepted.
Claim Objections
5.        Claim 1 is objected to because of the following informalities:  claim 1, line 6, “the other” should be changed to - -said another- -. And the same changes should apply to all dependent claims having this phrase.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.       Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16, lines 2-13 “the second communication apparatus includes a third antenna, and wherein the first communication apparatus includes a fourth antenna, a second receiving circuit that receives via the fourth antenna a signal transmitted from the second communication apparatus via the third antenna, and a second filter circuit that suppresses a signal of the power transmission frequency, which is to be input from the fourth antenna to the second receiving circuit due to the wireless power transmission by the power transmission circuit in the second communication apparatus.” is not described either in the specification nor in the drawing as filed. Which makes examiner does not know how and why two antennas are needed within each of the communication apparatus. Which were not satisfactorily resolved and consequently raise doubt as to possession of the claimed invention at the time of filing.


Claim Rejections - 35 USC § 102
8.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.       Claims 1-4, 6-7, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al., (US 2016/0006293 A1), hereinafter refer to as Jeong.

    PNG
    media_image1.png
    700
    492
    media_image1.png
    Greyscale

          As to claim 1, Jeong discloses a communication apparatus (FIG.4, 400) comprising: 
a power transmission coil (FIG.4, the induction coil within 404, section 0042); 
a power transmission circuit (a number of power sources, not shown, section 0043) that performs wireless power transmission to the other communication apparatus (FIG.5, 500) at a predetermined power transmission frequency via the power transmission coil (as shown in FIGS.4,5), the other communication apparatus (500) including a power reception coil (FIG.3 or 5, the induction coil within 504) coupled to the power transmission coil with at least either of an electric field or a magnetic field (section 0042); 
a receiving antenna (FIG.5, 404); 
a receiving circuit (FIG.4, 420) that receives via the receiving antenna a signal transmitted from the other communication apparatus via a transmitting antenna (FIG.5, 504) of the other communication apparatus (500 transmits signal to 400 indicating an amount of power received, section 0053); and 
a filter circuit (FIG.4, 416) that suppresses a signal of the power transmission frequency, which is to be input from the receiving antenna to the receiving circuit due to the wireless power transmission by the power transmission circuit (Fig.4, 416 reduce harmonic from either 418 or 414, section 0048).  
          As to claim 2, the communication apparatus according to Claim 1, Jeong further discloses wherein the receiving circuit receives via the receiving antenna (FIG.4, 404) a signal transmitted from the other communication apparatus using a baseband method (for example 6.78 MHz ISM frequency band, section 0046).  
          As to claim 3, the communication apparatus according to Claim 1, Jeong further discloses wherein the receiving circuit receives via the receiving antenna a signal transmitted from the other communication apparatus with carrier waves of a predetermined communication frequency (for example 6.78 MHz ISM frequency band, section 0046).  
          As to claim 4, the communication apparatus according to Claim 1, Jeong further discloses wherein the filter circuit is a notch filter (416 could be a notch filter, section 0048) that suppresses transmission of the signal of the power transmission frequency (416 could be a notch filter, section 0048).  
          As to claim 6, the communication apparatus according to Claim 1, Jeong further discloses wherein the receiving antenna is coupled to the transmitting antenna of the other communication apparatus with the electric field (section 0031 or 0042).  
          As to claim 7, the communication apparatus according to Claim 1, Jeong further discloses wherein the receiving antenna is coupled to the transmitting antenna of the other communication apparatus - 27 -10186861WOUS01 with the magnetic field (section 0042).  	 
          As to claim 11, the communication apparatus according to Claim 1, Jeong further discloses determining means (FIG.4, 412) for determining the power transmission frequency, among a plurality of predetermined power transmission frequencies, at which the wireless power transmission by the power transmission circuit is performed (section 0046); and 
controlling means (FIG.4, 415) for controlling characteristics of the filter circuit in accordance with the determination by the determining means (section 0046).  
          As to claim 12, the communication apparatus according to Claim 1, Jeong further discloses wherein the receiving circuit concurrently receives signals modulated at multiple different frequencies via the receiving antenna (the frequency can be adjusted by the controller, section 046).  	
          As to claim 13, Jeong discloses a communication system including a first communication apparatus (FIG.5, 500) and a second communication apparatus (FIG.4, 400), wherein the first communication apparatus includes a first coil (FIG.3 or 5, the induction coil within 504) and a first antenna (FIG.5, 504), and wherein the second communication apparatus includes a second coil (FIG.3 or 4, the induction coil within 404, section 0042) coupled to the first coil of the first communication apparatus using at least either of an electric field and a magnetic field (section 0042), a power transmission circuit (a number of power sources, not shown, section 0043) that performs wireless power transmission to the first communication apparatus (power transfers from 400 to 500, as shown in FIGS.4, 5) at a predetermined power transmission frequency (the transmit circuitry 402 determined the frequency range and transfers to the coil of 500 with the same frequency, sections 0046, 0052) via the second coil (the induction coil within 404, section 0042), a second antenna (FIG.4, 404), a receiving circuit (FIG.4, 420) that receives via the second antenna a signal transmitted from the first communication apparatus via the first antenna, and a filter circuit (FIG.4, 416) that suppresses a signal of the power transmission frequency, which is to be input from the second antenna to the receiving circuit due to the wireless - 29 -10186861WOUS01 power transmission by the power transmission circuit (Fig.4, 416 reduce harmonic from either 418 or 414, section 0048).  
          As to claim 14, the communication system according to Claim 13, Jeong further discloses wherein the receiving circuit receives via the receiving antenna (FIG.4, 404) a signal transmitted from the first communication apparatus using a baseband method (for example 6.78 MHz ISM frequency band, section 0046).  
          As to claim 15, the communication system according to Claim 13, Jeong further discloses wherein the filter circuit is a notch filter (416 could be a notch filter, section 0048) that suppresses transmission of the signal of the power transmission frequency (416 could be a notch filter, section 0048).  
Claim Rejections - 35 USC § 103
11.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.      Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong, and in view of Costello, (US 2010/0330851 A1), hereinafter refer to as Costello.
         Regarding claim 5, the communication apparatus according to Claim 3, Jeong discloses wherein the filter circuit includes a pass filter (FIG.4, low pass filter, section 0048, line 1) which has a predetermined cutoff frequency (section 0048). 
         But Jeong fails to specifically disclose a high pass filter which has a predetermined cutoff frequency and the cutoff frequency of which is higher than the power transmission frequency and is lower than the communication frequency as claimed. 
           However Costello teaches of pass filter using capacitive element wherein a high pass filter which has a predetermined cutoff frequency and the cutoff frequency of which is higher than the power transmission frequency and is lower than the communication frequency (the capacitive element may be high pass filter for the certain frequency range of transmission and communication, section 0026).  
          Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the filter of Jeong’s to have Costello’s high pass filter to allow signals higher than the cutoff frequency to pass. Further, Jeong states that different filter topologies can be implemented in his circuit (see section 0048, Jeong’s).

13.    Claims 8-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, and in view of Helbers, (US 2016/0380365 A1), hereinafter refer to as Helbers.
         Regarding claim 8, the communication apparatus according to Claim 1, Jeong does not expressly discloses wherein the receiving antenna has two transmission paths for receiving one and the other of differential signals transmitted from the other communication apparatus as claimed.
           Helbers in FIG.2 discloses an antenna device wherein the receiving antenna has two transmission paths (106, 104) for receiving one (106 is receiving, section 0046) and the other of differential signals transmitted (104 is transmitting, section 0046) from the other communication apparatus (as shown in FIG.2).    
        It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the structure of the antenna of Jeong’s as Helbers’ to reduce coupling between collocated transmit and receive while maximizing signal range (see section 0012, Helbers’).
         Regarding claim 9, the communication apparatus according to Claim 1, Jeong does not expressly discloses wherein the power transmission coil and the receiving antenna are concentrically arranged on a same substrate as claimed.
           Helbers in FIG.2 discloses an antenna device wherein the power transmission coil (104) and the receiving antenna (106) are concentrically arranged on a same substrate (substrate 102, as shown in FIG.2).    
	 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the structure of the antenna of Jeong’s as Helbers’ to make it possible to simulate transmitting and receiving (see section 0006, Helbers’).
         Regarding claim 10, the communication apparatus according to Claim 9, Jeong, as modified above, further discloses wherein the receiving antenna is composed inside a circle formed by the power transmission coil (FIG.2, 106 is inside 104, Helbers’).  
         Regarding claim 17, the communication system according to Claim 13, Jeong does not expressly discloses wherein the first coil and the first antenna are concentrically composed on a first substrate, and wherein the second coil and the second antenna are concentrically composed on a second substrate opposed to the first substrate as claimed.
           Helbers in FIG.2 discloses an antenna device wherein the power transmission coil (104) and the receiving antenna (106) are concentrically arranged on a same substrate (substrate 102, as shown in FIG.2) and FIG.6 of Helbers discloses the elements could also be place in the opposite surfaces of the substrate (see section 0074, Helbers’).    
	 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to arrange Jeong’s two antenna in opposite two substrates or two opposite surfaces of a substrate as Helbers’ to the extent required for phase cancellation to reduce receiving signal to a desired level (see Helbers’ section 0074). Further,  which is considered to be a design choice based upon an actual design requirement.

14.    Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Helbers, and in further view of Ichikawa et al., (US 2016/0327444 A1), hereinafter refer to as Ichikawa.
         Regarding claim 18, the communication system according to Claim 17, Jeong, as modified above does not expressly discloses the system comprising: rotation controlling means for rotating at least either of the first substrate and the second substrate as claimed.
           Ichikawa teaches of a system comprising: rotation controlling means for rotating at least either of the first substrate and the second substrate (Fig.3, the substrate 32 with antenna is a rotatable, section 0028).
	 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Jeong’s as modified  as Ichikawa’s which is considered to be obvious as a design choice to get a good gain and bandwidth for multi-frequency applications.

15.    Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong, and in further view of Sakata et al., (US 2017/0271927 A1), hereinafter refer to as Sakata.
         Regarding claim 19, the communication system according to Claim 13, Jeong a communication system comprising the first communication apparatus and the second communication apparatus as shown above.
           Jeong does not expressly discloses wherein the first communication apparatus and the second communication apparatus are included in different portions in a network camera or a robot hand as claimed.
           Sakata discloses a power transmission apparatus wherein the first communication apparatus and the second communication apparatus are included in different portions in a network camera or a robot hand (camera or robot arm, see section 0082 of Sakata’s).
	 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the device of Jeong’s as modified in a way of Sakata’s, which is considered to be obvious as a design choice to apply the wireless power transmission device in a more popular and/or common way in the applications of camera or robot in these days.

Conclusion
16.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292. The examiner can normally be reached 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C./Examiner, Art Unit 2844                                                                                                                                                                                                        06/03/2022

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845